Dear Mr. James:
You have requested an opinion from this office as to whether the Mayor of the City of Sulphur is entitled to be paid for all accrued annual leave. You indicate that the former mayor has requested that he be paid for forty-five days of accrued annual leave.
Ordinance No. 001 of the City of Sulphur, dated June 9, 1986, provides that the vacation benefits of the mayor are to follow the same schedule as that for other regular city employees.  The policy manual for the City of Sulphur provides that employees are only entitled to accrue vacation leave of up to 14 days.
Notwithstanding this "vacation" leave policy, I understand from information provided by you, that it has been the practice of the city to pay any separated employee, regardless of the circumstances of termination, the total number of accumulated hours of vacation shown on the timesheets at the time of separation.  The policy manual itself clearly states that any working agreement or alteration in the working agreement contrary to the existing personnel rules shall supercede said rules.  Because the legislature has not preempted by statute the right of municipalities to govern their own annual leave benefits, the vacation allowance policy adopted by the governing authority of the City of Sulphur is binding upon the municipality.
Therefore, it is the opinion of this office that the former Mayor of the City of Sulphur is entitled to be paid for all accrued annual leave of record at the time his employment ceases, which in this case, I understand, amounts to forty-five days of annual leave.
Trusting this to be sufficient for your purposes, I am
Sincerely,
                                  WILLIAM J. GUSTE, JR. Attorney General
                                  BY: NORMAN W. ERSHLER Assistant Attorney General